Title: 1785. March 19. Saturday.
From: Adams, John
To: 


       Saturday. Met Mr. Franklin and Mr. Jefferson at Passy, read the Letter from Mr. Carmichael at Madrid, with the Letters from C. de Florida Blanca, the Letters from Morocco to Mr. Harrison at Cadiz, and the Letters from Morocco to Dr. F. concerning the Vessell of Mr. Fitzsimmons of Philadelphia, taken by a Morrocco Frigate.
       
       I asked for Books and Collections of Treaties. They were brought. I looked for and read the Treaty between Louis 14. and Algiers, and the Treaties between Holland and Algiers, and found a Multitude of Treaties between Algiers and Morrocco and the Christian States as France, Holland, England, &c. with the Passes, in the Corps Diplomatique.
       We came to no Resolution, but that I should go, Tomorrow to Versailles and ask the Advice of the Comte de Vergennes.—Dr. F. being confined by his Stone, could not go, and Mr. Jefferson, being worse with his Disorder cannot go. I was for writing a Letter to the C. —but my Colleagues were not.—F. and J. are confident that England has no right to appoint a Consul, without a Treaty or Convention for that Purpose. I think, they have a Right by the Law of Nations.
      